Citation Nr: 1119711	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-24 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pituitary microadenoma and galactorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her August 2007 VA Form 9, the Veteran requested a personal hearing at the RO before a member of the Board.  Such a hearing was originally scheduled for October 2009; however, the Veteran notified VA prior to her hearing that her hearing date conflicted with previously-scheduled medical appointments.  She was then rescheduled for a hearing to be held in December 2009.  Prior to that date, she again requested this hearing be rescheduled due to various medical appointments.  Most recently, she was scheduled for a Board hearing in July 2010; however, again prior to her scheduled hearing date, she requested further postponement of her hearing due to medical issues.  In a March 2011 ruling, the Board granted the Veteran's request for a new hearing date.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in appropriate docket order before a Veterans Law Judge sitting at the RO.  The Veteran should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

